Campbell, J.,
(dissenting.) Complainant filed its bill against defendants to remove alleged clouds on its title.. Defendants answered, asking cross-relief. The bill was; dismissed without prejudice, but complainant was further,, beyond costs, decreed to, pay to defendant Stevens th& expenses of a statutory foreclosure which had been stayed pending the suit. Complainant appeals.
The case made by the bill was briefly this: Complainant holds through mesne conveyance a title which was; derived from Alexander Blake by warranty deed to Abigail Crosby in March, 1855, and from Abigail Crosby by warranty deed to Susan B. Blake in April, 1855. Susan B. Blake was wife of Alexander. This title is regular and perfect. In 1868, Alexander Blake became bankrupt.. Defendant .Stevens on May 29, 1878, obtained a conveyance from an assignee in bankruptcy, which we assume was sufficient to convey Alexander Blake's title, whatever it may have been, to various lands included in it. It purported to cover the land in suit. On April 15, 1881, Stevens became grantee of certain tax titles, which seem to have been purchased originally on his behalf. The bill does not aver that these were irregular, but claims he could not set them up adversely. Kritzer is a grantee of Stevens of the particular lot in question, as part of a *408larger purchase, for all of which he gave back a mortgage to Stevens, which was about being foreclosed when the bill was filed. An amicable release was obtained of Kritzer, and complainant had agreed with him to successfully assail the mortgage on these premises, but had not recognized it as valid. Defendants denied that Susan B. Blake was owner of the land, and claimed that the Crosby title was a mere trust for Blake's benefit. They set up a claim under the tax titles, and aver that the failure to keep the taxes paid, and the procurement of the tax titles, were not meant to be in fraud of Susan Blake, but deny her interest, and say—
“ That, in obtaining the tax titles to said land, they did not intend to out her off in any interest which she had in said land."
Under these circumstances, we think the relief prayed should have been granted. Susan Blake's title is beyond controversy. Blake had nothing to convey to his assignee in bankruptcy, and the assertion of title by him and his grantees against his own warranty deed was a sufficient ground for relief in equity; and we think the practical disclaimer in the answer of any purpose to injuriously affect Susan Blake's title exonerated complainant from going into proofs to invalidate them. The case, therefore, becomes a very simple one, and the complainant was entitled to a decree setting aside,' as against its rights, the transactions complained of.
A decree should therefore be made setting aside the bankrupt and tax deeds and mortgage, and ordering a release, and that the decree stand operative for that purpose till release is made effectually; costs of both ■courts to go against Stevens.